DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on June 3, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of objection and rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, amended the claims to exclude
the species anticipated by the prior art.  The amended Markush claims were examined
again to the extent necessary to determine patentability.  The full scope of the claims was searched and examined.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Joanna Schwartz on July 6, 2022.
The application has been amended as follows: 
Claim 39.	Lines 8 and 9, delete entire text of 

		“
    PNG
    media_image1.png
    22
    437
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    21
    350
    media_image2.png
    Greyscale
”

Claim 49.	Lines 4-9, delete entire text of
		“
    PNG
    media_image3.png
    19
    54
    media_image3.png
    Greyscale

		
    PNG
    media_image4.png
    125
    420
    media_image4.png
    Greyscale
”

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the structures of the claimed compounds (claims 45, 49, 59) and in combination with the requirement of void spaces free of other atoms and molecules (claim 39).  The closest reference can be considered to be, for example, Cram et al. which teaches compounds such as 
    PNG
    media_image5.png
    284
    294
    media_image5.png
    Greyscale
 which contain guest molecules in void spaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626